Case: 17-40782      Document: 00514812219         Page: 1    Date Filed: 01/28/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 17-40782                            FILED
                                 Conference Calendar                  January 28, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VERONICA RAMOS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 2:16-CR-836-1


Before KING, ELROD, and WILLETT, Circuit Judges.

PER CURIAM: *
       The attorney appointed to represent Veronica Ramos has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Ramos has filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Ramos’s response. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40782    Document: 00514812219    Page: 2   Date Filed: 01/28/2019


                                No. 17-40782

appellate review.    Ramos largely complains that she received ineffective
assistance of counsel during her sentencing. Although her guilty plea reserved
her right to raise such a challenge, ineffective-assistance claims are
appropriately raised on collateral review under 28 U.S.C. § 2255, not direct
appeal. Massaro v. United States, 538 U.S. 500, 504-06 (2003).
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                      2